                  Case 1:07-cr-00574-RJS Document 64 Filed 05/07/21 Page 1 of 1




                              Del Valle & Associates
                                                Attorneys at Law
                                                445 Park Avenue
                                            New York, New York 10022

                                                   tdvesq@aol.com

       (212) 481-1900                                                                    Fax (212)481-4853



       May 7, 2021

       The Honorable Richard J. Sullivan
       United States Circuit Judge
       Second Circuit Court of Appeals
       40 Foley Square New York, NY 10007
       -Via ECF-
                                                             Re:    USA v. Blaudin Federico Mejia
                                                                    07 Crim 574 (RJS)
       Dear Judge Sullivan,

               Our office has been retained to represent Mr. Blaudin Federico Mejia in his pending
       violation of supervised release matter. This matter has been set for a status conference on May 12,
       2021, at 3pm.

              On May 12, 2021, I have been ordered to appear before The Honorable Colleen McMahon
       at 2:30pm, for an “In Person” change of plea hearing in the matter of USA v. Antonio Yeris
       Almonte.

              I respectfully request a one-week adjournment of the Status Conference scheduled for May
       12, 2021.

               Thank you for your consideration.
                                                             Respectfully submitted,

                                                             S/Telesforo Del Valle Jr.
                                                             Telesforo Del Valle Jr., Esq.
       Cc.     A.U.S.A. Emily Johnson, Esq.

Defense counsel's motion is granted.      IT IS HEREBY ORDERED THAT the status conference
scheduled for May 12, 2021 will take place on Wednesday, May 19, 2021 at 3:00 p.m. via
CourtCall videoconference.    The Court will email the parties directly with instructions for
accessing the CourtCall conference. A separate order will follow containing instructions for
members of the public to monitor the proceedings.


    5/7/2021
